Citation Nr: 0920501	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-32 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to specially adapted housing assistance.

3.  Entitlement to special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1941 to November 1946 and from April 1951 until his 
retirement from service in July 1974.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
December 2006 and August 2007 rating decisions by the Denver, 
Colorado Department of Veterans Affairs (VA) Regional Office 
(RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral knee injury in service was acute and resolved 
with no residual disability; arthritis of a knee was not 
manifested in the first postservice year; and the Veteran's 
current bilateral knee disability is not etiologically 
related to his service.

2.  The Veteran's service connected disabilities are prostate 
cancer, rated 100 percent, and gouty arthritis and left foot 
fungus, each rated 0 percent.  

3.  The Veteran's service-connected disabilities do not 
result in permanent and total disability compensation due to 
the loss, or loss of use, of both lower extremities; 
blindness in both eyes plus the anatomical loss or loss of 
use of one lower extremity; or the loss or loss of use of one 
lower extremity, together with residuals of organic disease 
or injury or with loss of use of one upper extremity such as 
to affect function of balance or propulsion so as to preclude 
locomotion without assistive devices..

4.  The Veteran's service-connected disabilities do not 
result in permanent and total disability due to blindness in 
both eyes with 5/200 visual acuity or less, or the anatomical 
loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  Service connection for a knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).

2.  The criteria for establishing entitlement to specially 
adapted housing assistance are not met.  38 U.S.C.A. §§ 
2101(a), 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.809 (2008).

3.  The criteria for establishing entitlement to a special 
home adaptation grant are not met.  38 U.S.C.A. §§ 2101(b), 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.809a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Veteran was provided VCAA notice by letters in October 
2006 (for the specially adapted housing/special home 
adaptation grant claims) and April 2007 (for the service 
connection claim), prior to the initial adjudication of the 
claims.  The letters explained the evidence necessary to 
substantiate his claims, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
By letter in April 2007, he was advised of the criteria for 
rating knee disabilities and those governing effective dates 
of awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).  He has had ample opportunity to 
respond/supplement the record.  Neither the Veteran nor his 
representative alleges that notice has been less than 
adequate.

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and available 
post-service treatment records.  The Veteran underwent a VA 
examination in June 2007.  He has not identified any 
pertinent evidence that remains outstanding.  The Board is 
satisfied that evidentiary development is complete; VA's duty 
to assist is met.  

II.  Service Connection

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service incurrence or aggravation of 
arthritis may be presumed if such is manifested to a 
compensable degree within a year of a veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran maintains that his current bilateral knee 
disability is related to a knee injury that he sustained 
during his military service.  His STRs reveal that in March 
1966 he was seen with complaints of knee pain.  Examination 
revealed that the medial and collateral ligaments were tender 
bilaterally.  The impression was mild myositis.  A July 1966 
Physical Profile Serial Report notes that the Veteran was 
medically qualified for duty with no defects noted and no 
assignment restrictions.  In November 1968 the Veteran 
sustained a right knee injury in a skiing accident.  The 
assessment was patellar contusion.  May 1972 and May 1974 
periodic examination reports note that clinical examination 
of the lower extremities was normal.  A July 1974 retirement 
examination report notes the Veteran's history of right knee 
problems secondary to a torn ligament in 1966.  Clinical 
examination of the lower extremities was normal.

Postservice private treatment records reveal that the Veteran 
was seen in September 1999 with numerous complaints; findings 
included osteoarthritic deformities of the knees.  Statements 
from the Veteran's private physicians dated in May 2006 note 
his ongoing treatment for severe osteoarthritis of the knees.

In a December 2006 claim for service connection, the Veteran 
reported that he had injured his knees in a December 1965 
skiing accident.  He also reported that he fell in September 
2003 and broke his right femur.  A rod was placed in his 
right leg by his private physician.  

A June 2007 VA examination report notes the Veteran's history 
of a bilateral knee twisting injury in service and open 
reduction internal fixation of the right femur in 2003.  With 
regard to his current knee problems, the Veteran reported the 
onset of knee pain in about 1997.  Degenerative joint disease 
was diagnosed by the Veteran's private physician.  On 
examination, X-rays revealed advanced right knee and 
moderately severe left knee degenerative joint disease.  A 
June 2007 addendum notes that after reviewing the Veteran's 
claims file, the examiner concluded that the Veteran's 
current knee disability is not related to his military 
service.  He stated:

It is the opinion of the examiner that 
the veteran's left and right degenerative 
joint disease is not caused by or a 
result of his service diagnosis of 
bilateral knee myositis.  The rationale 
for this opinion is that the veteran 
sustained his bilateral knee injuries in 
1965, and returned to full active duty 
with a vigorous athletic lifestyle for 
over 30 years.  The veteran developed 
chronic bilateral knee pain and 
documented degenerative joint disease at 
the advanced age of 81 years old.  It is 
felt by the examiner that the veteran's 
bilateral degenerative joint disease is 
simply a manifestation of the aging 
process.

Upon review of the evidence, the Board notes that although 
the Veteran did complain of knee problems on several 
occasions in service, no residual disability was noted in 
subsequent STRs, to include a separation examination report.  
In addition, the record does not contain any evidence that 
arthritis was manifested in the Veteran's first post-service 
year.  There is no post-service medical evidence of a 
bilateral knee disability until 1999, 25 years after the 
Veteran's discharge.

Regarding the etiology of his current knee disability, the 
June 2007 VA medical opinion is clearly against the Veteran's 
claim.  The VA physician opined that the Veteran's current 
knee disability is not related to his military service.  The 
Board finds this opinion persuasive because it is based on a 
review of the Veteran's pertinent history.  Notably, the 
physician explained the reasons for the conclusion, as noted 
above.  There is no medical opinion of record to the 
contrary.  

The Board has considered the Veteran's statements to the 
effect that his current bilateral knee disability is related 
to an in-service injury.  However, as a layperson, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The preponderance of the evidence 
is against the Veteran's claim, and it must be denied.

III.  Specially Adapted Housing/Special Home Adaptation Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, a veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or, (2) blindness in both eyes, 
having only light perception, plus the anatomical loss or 
loss of use of one lower extremity; or, (3) the loss or loss 
of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or, (4) the 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

For a Veteran to be entitled to a certificate of eligibility 
for assistance in acquiring special home adaptation, he must 
be entitled to compensation for permanent and total 
disability that (1) is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a.  

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 31/2 inches or more.

The Veteran's service connected disabilities are prostate 
cancer, rated 100 percent, and gouty arthritis and left foot 
fungus, rated 0 percent each.

The evidence of record shows that the Veteran does not meet 
the criteria for specially adapted housing or a special home 
adaptation grant based on his service-connected disabilities.  
(The Veteran essentially alleges that he is entitled to 
specially adapted housing and a special home adaptation grant 
because his knee problems and the problems he has experienced 
since suffering a stroke in 1992 necessitate the replacement 
of his bathtub with a walk-in shower.  He has submitted 
statements from his physicians to this effect; however, his 
knee disability and residuals of a stroke are not service 
connected.)

Regarding specially adapted housing, the Veteran's service 
connected disabilities include gouty arthritis and left foot 
fungus; but he does not allege, and the evidence does not 
show, that either of these disabilities has caused the loss 
or loss of use of an upper or lower extremity as defined by 
VA regulations.  Physical examination shows that he retains 
use of his legs, feet, arms and hands.  See June 2007 VA 
examination report.  The Veteran does not allege nor does the 
medical evidence of record show that he is blind in both eyes 
for service connection purposes.  Furthermore, there is no 
competent evidence that he has an organic disease that 
affects the functions of balance or propulsion.  Hence, 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing cannot be granted, given 
the Veteran's current service-connected disability status.

Regarding a special home adaptation grant, service connection 
has not been granted for blindness, nor is service connection 
in effect for the loss of use of either hand.  Thus, 
entitlement to this benefit (under 38 U.S.C.A. § 2101(b); 
38 C.F.R. § 3.809a) cannot be granted.  


ORDER

Service connection for a bilateral knee disability is denied.

Entitlement to specially adapted housing assistance is 
denied.

Entitlement to a special home adaptation grant is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


